               Case 2:21-cv-03927-SVW-AFM Document 1 Filed 05/10/21 Page 1 of 7 Page ID #:1



                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Anne Marie Estevez*
                    2   600 Brickell Avenue, Suite 1600
                        Miami, FL 33131
                    3   T: (305) 415-3330
                        F: (305) 415-3331
                    4   annemarie.estevez@morganlewis.com
                    5   Stephanie Schuster*
                        Jason Y. Siu (SBN 324147)
                    6   1111 Pennsylvania Avenue, NW
                        Washington, D.C. 20004-2541
                    7   T: (202) 739-3000
                        F: (202) 739-3001
                    8   stephanie.schuster@morganlewis.com
                        jason.siu@morganlewis.com
                    9
                        *pro hac vice application to be filed
                10
                        Attorneys for Defendant QVC, Inc.
                11
                12                            UNITED STATES DISTRICT COURT
                13                           CENTRAL DISTRICT OF CALIFORNIA
                14
                15
                16      PERLA MAGENO, an individual,                 Case No. 2:21-cv-03927
                17                         Plaintiff,
                18                   v.                              NOTICE OF REMOVAL
                19      QVC, INC., a Delaware corporation; and
                        DOES 1 through 10, inclusive,
                20
                                           Defendants.
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                                1
               Case 2:21-cv-03927-SVW-AFM Document 1 Filed 05/10/21 Page 2 of 7 Page ID #:2



                    1   TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                    2   DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL:
                    3         PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1441 and 1446,
                    4   and asserting original federal jurisdiction under 28 U.S.C. § 1332(a), Defendant
                    5   QVC, Inc., by and through counsel, hereby removes the above-entitled action from
                    6   the Superior Court of the State of California, for the County of Los Angeles, Case
                    7   No. 21GDCV00626, to the United States District Court for the Central District of
                    8   California. In support of removal, Defendant states the following:
                    9                            JURISDICTION AND VENUE
                10            1.     This is a civil action over which this Court has original jurisdiction
                11      under 28 U.S.C. § 1332(a). There is complete diversity of citizenship between the
                12      parties; Defendant is not a citizen of the state where the action was brought; and the
                13      amount in controversy exceeds $75,000. This action, therefore, is removable under
                14      28 U.S.C. §§ 1332(a) and 1441(a)–(b).
                15            2.     Removal to the United States District Court for the Central District of
                16      California is proper because this District embraces the Superior Court of the State of
                17      California, for the County of Los Angeles, in which this action was commenced. See
                18      28 U.S.C. § 1441(a).
                19                                  STATE COURT ACTION
                20            3.     On May 4, 2021, Plaintiff Perla Mageno filed a complaint in the
                21      Superior Court of the State of California for the County of Los Angeles, Case
                22      No. 21GDCV00626.
                23            4.     A copy of the complaint is attached as Exhibit A.1
                24            5.     No further proceedings have been had in the state court action.
                25            6.     In the complaint, Plaintiff asserts a claim against Defendant under the
                26      California Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code § 51 et seq., based
                27
                        1
                28            All exhibits cited in this notice of removal are exhibits to the accompanying
                        Declaration of Jason Y. Siu.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                  DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                                 2
               Case 2:21-cv-03927-SVW-AFM Document 1 Filed 05/10/21 Page 3 of 7 Page ID #:3



                    1   upon allegations that Defendant’s website is not fully accessible to persons with
                    2   disabilities.
                    3          7.       For relief, Plaintiff seeks (i) a declaratory judgment; (ii) injunctive
                    4   relief, though “Plaintiff expressly limits the cost of injunctive relief sought to $50,000
                    5   or less,” Ex. A ¶ 49; (iii) “statutory minimum damages pursuant to [Cal.] Civil Code
                    6   § 52 for each and every offense,” though Plaintiff “expressly limits the amount of
                    7   money such that the total amount Plaintiff seeks … for each and every offense shall
                    8   not exceed $24,999.00,” id. ¶ 50; (iv) “[a]n additional award of $4,000.00 as
                    9   deterrence damages.” id. at 13 (Prayer ¶ 6); and (v) an award of “reasonable
                10      attorneys’ fees and costs, id. ¶ 51; accord id. at 12–13 (Prayer ¶¶ 1–7).
                11                                            TIMELINESS
                12             8.       Removal is timely because Defendant filed this notice within 30 days of
                13      its receipt of the complaint. See 28 U.S.C. § 1446(b)(1).
                14                  GROUNDS FOR REMOVAL – DIVERSITY JURISDICTION
                15             9.       Under 28 U.S.C. § 1332(a), this Court has original jurisdiction over this
                16      action because it is between citizens of different states and the amount in controversy
                17      exceeds $75,000, exclusive of interest and costs. Defendant is not a citizen of
                18      California, the state in which this action was commenced, so this action is removable
                19      under 28 U.S.C. § 1441(a)–(b).
                20                               COMPLETE DIVERSITY OF CITIZENSHIP
                21             10.      Complete diversity exists when plaintiffs and defendants are citizens of
                22      different states. 28 U.S.C. § 1332(a)(1).
                23             11.      An individual is a citizen of the state in which he is domiciled. Boon v.
                24      Allstate Ins. Co., 229 F. Supp. 2d 1016, 1019 (C.D. Cal. 2002) (citing Kanter v.
                25      Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)). Plaintiff is domiciled and
                26      resides in California. Ex. A ¶ 7.
                27             12.      A corporation is a citizen of the state where it was incorporated and the
                28      state where it maintains its principal place of business. 28 U.S.C. § 1332(c)(1).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                                    3
               Case 2:21-cv-03927-SVW-AFM Document 1 Filed 05/10/21 Page 4 of 7 Page ID #:4



                    1   Defendant is a Delaware corporation, with its principal place of business in
                    2   Pennsylvania. Ex. A ¶ 15. Defendant, therefore, is a citizen of Delaware and
                    3   Pennsylvania.
                    4         13.    The complaint also names as defendants “DOES 1 through 10.” For
                    5   purposes of removal, “[t]he citizenship of defendants sued under fictitious names
                    6   shall be disregarded.” 28 U.S.C. § 1441(b)(1); see Newcombe v. Adolf Coors Co.,
                    7   157 F.3d 686, 690–91 (9th Cir. 1998).
                    8                                AMOUNT IN CONTROVERSY
                    9         14.    The amount in controversy in this litigation exceeds $75,000, exclusive
                10      of interest and costs. See 28 U.S.C. § 1332(a).
                11            15.    The amount in controversy equals the sum of the damages claimed
                12      (including statutory penalties), the value of the injunctive relief sought, and where
                13      recoverable by statute, reasonable attorneys’ fees. See, e.g., Guglielmo v. McKee
                14      Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007); Galt G/S v. JSS Scandinavia,
                15      142 F.3d 1150, 1155–56 (9th Cir. 1998). Here, those inputs sum up to more than
                16      $75,000:
                17          (a) Plaintiff seeks “statutory minimum damages” in an amount no greater than
                18              $24,999. Ex. A ¶ 50; id. at 12 (Prayer ¶ 5).
                19          (b) Plaintiff seeks “additional … deterrence damages” of $4,000 per violation.
                20              Id. at 13 (Prayer ¶ 6).
                21          (c) Plaintiff seeks an injunction, the value of which she purports to limit to
                22              $50,000. Id. ¶ 49; see id. at 12 (Prayer ¶¶ 2–3).
                23          (d) Plaintiff also seeks attorneys’ fees, id. ¶ 51; id. at 13 (Prayer ¶ 7), which are
                24              recoverable by prevailing plaintiffs under the Unruh Act and, therefore,
                25              material to the amount-in-controversy calculation, see Cal. Civ. Code
                26              § 52(a); Galt, 142 F.3d at 1155–56.
                27            16.    The sum of lines (a)–(d)—the relief as framed by Plaintiff in her
                28      complaint—exceeds $75,000, exclusive of interest and costs. The same is true of the
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                                  4
               Case 2:21-cv-03927-SVW-AFM Document 1 Filed 05/10/21 Page 5 of 7 Page ID #:5



                    1   sum of lines (a), (b), and (c) (at least $78,999), and the sum of lines (a), (c), and (d)
                    2   ($74,999 plus at least $1.01 in attorneys’ fees). See, e.g., Perri v. CA 199 Arcadia
                    3   Owner LLC, 2020 WL 6939839, at *8 (C.D. Cal. Nov. 24, 2020) (Plaintiff’s counsel,
                    4   Joseph R. Manning, Jr., sought fees at $450 per hour for his time and $375 per hour
                    5   for his associate’s time in a website accessibility case).
                    6         17.    In addition, Plaintiff’s attempt to limit the value of the injunction she
                    7   seeks is largely irrelevant.     Plaintiff seeks a permanent injunction requiring
                    8   Defendant to make its website “readily accessible and usable by” persons with vision
                    9   impairments. Ex. A at 12 (Prayer ¶ 3). From Defendant’s perspective, if such an
                10      injunction is necessary (which Defendant disputes), the costs to Defendant of such
                11      an injunction would be significantly more than $50,000, and may themselves exceed
                12      $75,000. Maintaining an accessible and usable website requires regular (annual or
                13      semi-annual), time-intensive manual testing; additional testing during each update or
                14      overhaul; and access to costly, often subscription-based testing tools and assistive
                15      technologies or expensive third-party consultants.
                16                             NOTIFICATIONS & NON-WAIVER
                17            18.    Defendant will promptly serve Plaintiff with this notice of removal and
                18      file a copy of the same with the clerk of the Superior Court of the State of California,
                19      for the County of Los Angeles, in accordance with 28 U.S.C. § 1446(d).
                20            19.    Defendant reserves all defenses and objections it may have to this
                21      action.
                22                                         CONCLUSION
                23            For the foregoing reasons, this action is properly removed to this Court.
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                                  5
               Case 2:21-cv-03927-SVW-AFM Document 1 Filed 05/10/21 Page 6 of 7 Page ID #:6



                    1                                        Respectfully submitted,
                    2                                        MORGAN, LEWIS & BOCKIUS LLP
                    3   Dated: May 10, 2021                  By: s/ Jason Y. Siu
                                                                Anne Marie Estevez*
                    4                                           Stephanie Schuster*
                                                                Jason Y. Siu (SBN 324147)
                    5
                    6
                                                                Attorneys for Defendant QVC, Inc.
                    7
                                                                *pro hac vice application to be filed
                    8
                    9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                          DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                        6
               Case 2:21-cv-03927-SVW-AFM Document 1 Filed 05/10/21 Page 7 of 7 Page ID #:7



                    1                           CERTIFICATE OF SERVICE
                    2         I hereby certify that, on this 10th day of May, 2021, a copy of the Notice of
                    3   Removal was served, via Federal Express overnight, on counsel for Plaintiff at the
                    4   following address:
                    5         Joseph R. Manning, Jr.
                    6         Manning Law, APC
                              20062 SW Birch Street, Ste. 200
                    7         Newport Beach, CA 92660

                    8   Dated: May 10, 2021                         By: s/ Jason Y. Siu
                    9                                                  Jason Y. Siu
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                 DEFENDANT’S NOTICE OF REMOVAL
 ATTORNEYS AT LAW                                               7
